DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 101	5
Claim Rejections - 35 USC § 112	6
Allowable Subject Matter	7
Conclusion	8


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 9/26/19.  Claims 1-20 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first feature extraction unit, configured to acquire a set of training images, and extract a visual feature of each training image in the set of training images; a dictionary generation unit, configured to cluster the visual feature, generate visual dictionaries composed of cluster centers serving as visual words, and add one to number of the visual dictionaries;  -6- 4840-4128-3495.1Atty. Dkt. No. 056946-0296 a determination output unit, configured to determine whether the number of the visual dictionaries is equal to a predetermined number, and output the predetermined number of visual dictionaries generated if the determination is yes; a first visual word determination unit, configured to determine, from visual dictionary, a visual word nearest to the visual feature; and a residual calculation unit, configured to calculate a residual between the visual feature and the visual word nearest to the visual feature, determine the residual as the new visual feature, and transmit new visual feature to the dictionary generation unit to cluster the same.  
a second feature extraction unit, configured to extract a visual feature of an image to be retrieved; a second visual word determination unit, configured to determine, from the predetermined number of visual dictionaries, a plurality of visual words nearest to the visual feature of the image to be retrieved, the number of the plurality of visual words being equal to that of the visual dictionaries; and an index determination unit, configured to determine an index of the visual feature based on indexes of the plurality of visual words” in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 17, 18, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 12, 17-20 are drawn to functional 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 11--20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims call for the element, “and returning to”.  The element, “and returning to”, is unclear and deems the claim indefinite.  The scope of protection is unclear since which step is the method returning to?  The examiner will interpret the limitations as reasonably broad as possible.  Therefore, the examiner will interpret the following limitation as returning to clustering the new visual feature, generating visual dictionaries composed of cluster centers serving as visual words, and adding one to a number of the generated visual dictionaries.  Correction is required.


Allowable Subject Matter
Claims 9-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9-10, the Applicant’s claimed invention distinguishes over the prior art by “add one to number of the visual dictionaries;-6-4840-4128-3495.1Atty. Dkt. No. 056946-0296 a determination output unit, configured to determine whether the number of the visual dictionaries is equal to a predetermined number, and output the predetermined number of visual dictionaries generated if the determination is yes; a first visual word determination unit, configured to determine, from visual dictionary, a visual word nearest to the visual feature; and a residual calculation unit, configured to calculate a residual between the visual feature and the visual word nearest to the visual feature, determine the residual as the new visual feature, and transmit new visual feature to the dictionary generation unit to cluster the same”.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.



Conclusion
Claims 1-8, 11-20 are rejected.  Claims 9-10 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Ghani et al (US 2013/0018824 A1) is cited to teach sentiment classifiers.
Sato (US 2013/0290228 A1) is cited to teach recognition dictionary generating device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666